ROVER, Chief Judge.
Appellee sued the publishing company for the sum of $1,875 claimed to be due for magazine articles written by her and accepted and published by the latter. Appellant answered, admitting indebtedness only for $300, which was the amount it claimed appellee had verbally agreed to take in full settlement but thereafter refused to accept. The trial judge found for the appellee in the sum of $1,600. This appeal followed.
Appellant first urges that one of appellee’s witnesses was present in the courtroom while the trial was in progress, in violation of the court’s order excluding witnesses. It is sufficient answer to this contention that there is nothing in the record to show that this question was ever *181raised at the trial1 or that the incident occurred.2
The other two assigned errors raise points that involve disputed questions of fact which were submitted to the trial judge; the record lends sufficient support to the court’s finding in favor of the appellee. “Our review of the evidence is limited to determining whether it furnished substantial support for the trial court’s finding.” 3
Affirmed.

.Ford v. District of Columbia, D.C.Mun.App., 102 A.2d 838, affirmed 95 U.S.App.D.C. 87, 219 F.2d 769, certiorari denied 349 U.S. 964, 75 S.Ct. 897, 99 L.Ed. 1286.


. Ellison v. United States, D.C.Mun.App., 85 A.2d 917.


. Adams v. Dodson, D.C.Mun.App., 106 A.2d 501, 502.